Case 2:18-cv-13021-BAF-EAS ECF No. 14 filed 01/31/19              PageID.43   Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


SOURIUANH SIAKHASONE,                             Case No.: 2:18-cv-13021

       Plaintiff,                                 Honorable: Bernard A. Friedman

v.

CAPITAL ONE BANK (USA), N.A.,

      Defendant.
__________________________________________________________________/

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Souriuanh Siakhasone

and Defendant Capital One Bank (USA), N.A. (“Capital One”), by and through

undersigned counsel, hereby stipulate that this action and all claims and defenses asserted

therein be dismissed with prejudice as to Capital One. The parties have further stipulated

that each party shall bear their own attorneys’ fees, costs, and expenses.

       Respectfully submitted this 31st day of January 2019.


 /s/David A. Chami                             /s/Erin Hoffman
 David A. Chami, (AZ #027585)                  Erin Hoffman (MN #387835)
 PRICE LAW GROUP, APC                          2200 Wells Fargo Center
 8245 N. 85th Way                              90 South Seventh Street
 Scottsdale, AZ 85258                          Minneapolis, MN 55402
 P: (818) 600-5515                             P: (612) 766-7000
 E: david@pricelawgroup.com                    E: Erin.Hoffman@FaegreBD.com
 Attorneys for Plaintiff                       Attorneys for Defendant
 Chelsea Davidson                              Capital One Bank (USA), N.A.




                                            -1-
Case 2:18-cv-13021-BAF-EAS ECF No. 14 filed 01/31/19            PageID.44    Page 2 of 2



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


SOURIUANH SIAKHASONE,                            Case No.: 2:18-cv-13021

      Plaintiff,                                 Honorable: Bernard A. Friedman

v.

CAPITAL ONE BANK (USA), N.A.,

      Defendant.
__________________________________________________________________/


     ORDER GRANTING DISMISSAL OF CAPITAL ONE BANK (USA), N.A.
                        WITH PREJUDICE

      Upon review of the Parties’ Stipulation for Dismissal with Prejudice of Defendant
Capital One Bank (USA), N.A.,
      IT IS HEREBY ORDERED that the Stipulation is GRANTED.
      The above-entitled matter is hereby dismissed with prejudice, as to Capital One
Bank (USA), N.A., with the parties to bear their own attorneys’ fees, costs, and expenses.
      IT IS SO ORDERED.



                                         s/Bernard A. Friedman
Dated: January 31, 2019                  BERNARD A. FRIEDMAN
Detroit, Michigan                        SENIOR U.S. DISTRICT JUDGE




                                           -2-
